Holmes, J.
The plaintiffs necessarily will be referred to the courts of Missouri to compel the defendant to respect their rights, in case compulsion is necessary. The most that we can do, if they have the right they claim, is to reduce it to res judicata. Whether they have that right is a question of Missouri law touching the internal affairs of a Missouri corporation. The objection to our proceeding with the case was taken at the outset, and we are of opinion that it must prevail. We assume, for the purposes of decision, that we have jurisdiction in such a sense that, if we proceeded to a decree upon the merits, it would be binding in Missouri. But it seems to us clear that, as among the States of this Union, the plaintiffs ought to resort in the first instance to that court which alone can declare the law of the case with authority, and can compel *9obedience to it by force. It would be a misuse of our powers to attempt to control the action of those courts in a case like this, by an adjudication which would depend upon them for enforcement, and which they might say had mistaken the Missouri law. Smith v. Mutual Ins. Co. 14 Allen, 336, 343. Kansas Eastern Railroad Construction Co. v. Topeka, Salina, Western Railroad, 135 Mass. 34. Pierce v. Equitable Assurance Co. 145 Mass. 56, 63. Cregory v. New York, Lake Erie, Western Railroad, 13 Stew. 38. North State Copper Gold Mining Co. v. Field, 64 Md. 151, 154. The later New York cases seem to be put on the construction of a statute. Prouty v. Michigan Southern & Northern Indiana Railroad, 1 Hun, 655, 658. Ives v. Smith, 3 N. Y. Suppl. 645, 651. Compare Howell v. Chicago & Northwestern Railway, 51 Barb. 378; Berford v. New York Iron Mine, 56 N. Y. Sup. Ct. 236, 239; Fisher v. Charter Oak Ins. Co. 52 N. Y. Sup. Ct. 179, 189. In Boardman v. Lake Shore Michigan Southern Railway, 84 N. Y. 157, the defendant was consolidated under the laws of the State of New York, among others. Bill dismissed.